State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     521769
________________________________

In the Matter of the Claim of
   PAMELA WEESS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Lahtinen, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                               __________


     Pamela Weess, Great Neck, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed December 31, 2014, which denied claimant's
application for a waiver of repayment of recoverable emergency
unemployment compensation benefits.

      Claimant was awarded unemployment insurance benefits in
2011. She was subsequently found to have made willful
misrepresentations in order to obtain benefits and was charged,
as relevant here, with a recoverable overpayment of $18,123.75 in
federally funded emergency unemployment compensation benefits
(see Pub L 110-252, tit IV, § 4001 et seq., 122 US Stat 2323).
Claimant did not appeal that decision. The Unemployment
Insurance Appeal Board thereafter denied her application for a
waiver of repayment of the emergency unemployment compensation
benefits, and claimant now appeals from that decision.
                              -2-                  521769

      We affirm. An overpayment of emergency unemployment
compensation benefits is required to be repaid unless the
overpayment was through no fault of the recipient and "equity and
good conscience militate in favor of a waiver of repayment"
(Matter of Silver [Commissioner of Labor], 84 AD3d 1634, 1635
[2011] [internal quotation marks and citation omitted]; see
Matter of Rivera [Commissioner of Labor], 131 AD3d 1308, 1309
[2015]; Matter of Matusic [Commissioner of Labor], 102 AD3d 1029,
1029 [2013]). Here, the Board determined – and our review of the
record confirms – that claimant made willful misrepresentations
in order to obtain emergency unemployment compensation benefits;
hence, it cannot be said that the resulting overpayment was
occasioned through no fault of claimant. Under these
circumstances, substantial evidence supports the Board's decision
that the requested waiver of repayment was not justified (see
Matter of Pastore [Commissioner of Labor], 120 AD3d 874, 875
[2014]).

      Lahtinen, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court